Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant's election with traverse of Invention I in the reply filed on 2/9/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden.  This is not found persuasive because serious undue burden as evidenced by their separate classifications there would be a serious burden in searching the additional areas for the non-elected invention and there is also the burden in considering the and applying the prior art to the claims directed to those inventions.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements filed 2/25/2020 and 12/9/202 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 9/27/2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the struck through items are illegible and the references to a YouTube pages are merely printouts of a blank screen with the title.  It has been placed in the application file, but the information referred to 
Claim Objections
Claims 4, 15 and 17 are objected to because of the following informalities:  The claims end in a comma, but should end with a period.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  The claim should end with a period.  Appropriate correction is required.
Claims 2-10 and 11-18 are objected to because of the following informalities:  The claims contain the phrase “further comprising” when introducing additional characteristics of previously claimed elements, but it appears that the phrase “wherein” with appropriate other verbiage changes would be more appropriate.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-5, 7, 9-12, 14, 15 and 17 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Gouvea (US Patent Number 8079549).
Regarding claim 1, Gouvea discloses an aircraft structure (Figures 1-5) comprising: a panel (Figures 1 and 5 element 12), the panel having an exterior surface and an interior surface on opposite sides of the panel; a plurality of strips on the interior surface of the panel, the plurality of strips intersecting (Figures 1 and 4 elements 14, 14-1, 14-2, 14-2b 16, 16-1 and 16-2); and, an overmolding material extending between the plurality of strips, the overmolding material securing the plurality of strips together (Figures 1 and 4 elements 18 and 20).
Regarding claim 2, Gouvea discloses the above aircraft structure further comprising: the overmolding material extending between the interior surface of the panel and the plurality of strips, the overmolding material securing the plurality of strips to the interior surface of the panel (Figures 1 and 4 elements 18 and 20).
Regarding claim 3, Gouvea discloses the above aircraft structure further comprising: the plurality of strips having edges, the edges of the plurality of strips being secured by the overmolding material to the interior surface of the panel (Figures 1-4 edges of elements 14-1 and 16-1).
Regarding claim 4, Gouvea discloses the above aircraft structure further comprising: the plurality of strips having lengths that extend across the interior surface 
Regarding claim 5, Gouvea discloses the above aircraft structure further comprising: some strips of the plurality of strips having different width dimensions (Figure 5 elements 14-1 and 16-1).
Regarding claim 7, Gouvea discloses the above aircraft structure further comprising: the plurality of strips including a first strip (Figure 5 element 14-1) and a second strip (Figure 5 element 16-1), the first strip having a slot and the second strip extending into the slot of the first strip (Figure 5).
Regarding claim 9, Gouvea discloses the above aircraft structure further comprising: the plurality of strips are flat laminate strips of composite materials (Figure 4 elements 14-2b and 16-2, Figure Column 3 lines 61-64 and Column 4 line 27-35).
Regarding claim 10, Gouvea discloses the above aircraft structure further comprising: the overmolding material is a fiber reinforced thermoplastic (Column 4 lines 45-52).
Regarding claim 11, Gouvea discloses an aircraft structure (Figures 1 and 5 element 10) comprising: a skin panel having an exterior surface and an interior surface opposite the exterior surface (Figure 1 and 5 element 12); a plurality of strips on the interior surface of the skin panel, the plurality of strips intersecting, the plurality of strips having edges that are connected to the interior surface of the skin panel (Figures 1 and 4 elements 14, 14-1, 14-2, 14-2b 16, 16-1 and 16-2); and, an overmolding material on the interior surface of the skin panel, the overmolding material extending between the interior surface of the skin panel and the plurality of strips, the overmolding material 
Regarding claim 12, Gouvea discloses the above aircraft structure further comprising: the plurality of strips having length dimensions that extend across the interior surface of the skin panel; and, the plurality of strips having width dimensions that extend outwardly from the interior surface of the skin panel (Figures 1-3).
Regarding claim 14, Gouvea discloses the above aircraft structure further comprising: a first strip of the plurality of strips having a slot; a second strip of the plurality of strips extending into the slot of the first strip and intersecting the first strip at the slot (Figure 5 elements 14-1 and 16-14).
Regarding claim 15, Gouvea discloses the above aircraft structure further comprising: the overmolding material extending over the first strip and the second strip at the slot of the first strip (Figures 4 and 5 elements 18 and 20).
Regarding claim 17, Gouvea discloses the above aircraft structure further comprising: each strip of the plurality of strips being a flat laminate of composite material (Figure 4 elements 14-2b and 16-2, Column 3 lines 61-64 and Column 4 line 27-35).
Regarding claim 18, Gouvea discloses the above aircraft structure further comprising: the overmolding material being a thermoplastic (Column 4 lines 45-52). The .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gouvea.
Regarding claim 6, Gouvea discloses the above aircraft structure except for the strips having different thicknesses.  It would have been an obvious matter of design choice to have the strips have different thicknesses, since such a modification would have involved a mere change in the size of a component and would provide for the predictable result of being able to tailor the strips based on the requirements of each In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 8, Gouvea discloses the above aircraft structure but fails to teach of the claimed second slot and the first strip passing through the second slot. It would have been an obvious matter of design choice to make the different portions of the strips of whatever form or shape was desired or expedient and would provide for the predictable result of reducing the overall height of the structure. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 13, Gouvea discloses the above aircraft structure further comprising: some strips of the plurality of strips having different width dimensions (Figure 5 elements 14-1 and 16-1) but fails to teach of the strips having different thickness.  It would have been an obvious matter of design choice to have the strips have different thicknesses, since such a modification would have involved a mere change in the size of a component and would provide for the predictable result of being able to tailor the strips based on the requirements of each section of the structure.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 16, Gouvea discloses the above aircraft structure but fails to teach of the claimed second slot and the first strip passing through the second slot. It would have been an obvious matter of design choice to make the different portions of the strips of whatever form or shape was desired or expedient and would provide for the predictable result of reducing the overall height of the structure. A change in form or In re Dailey et al., 149 USPQ 47.
Regarding claim 18, Gouvea discloses the above aircraft structure further comprising: the overmolding material being a thermoplastic (Column 4 lines 45-52). The examiner notes that claim doesn’t require that the overmolding material only have thermoplastic.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Nicholas McFall/Primary Examiner, Art Unit 3644